Citation Nr: 1211096	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-36 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  A Central Office Board hearing was held in October 2010 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In February 2011, the Board granted the Veteran's claim of service connection for PTSD and remanded the Veteran's other currently appealed claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In May 2011, the RO implemented the Board's February 2011 decision and granted service connection for posttraumatic stress disorder (PTSD), assigning a 70 percent rating effective May 19, 2005.  In September 2011, the RO granted service connection for tinnitus, assigning a 10 percent rating effective May 19, 2005.  There is no subsequent correspondence from the Veteran expressing disagreement with the ratings or effective dates assigned.  Accordingly, issues relating to PTSD or tinnitus are no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served in Vietnam between February 1966 and February 1967 as a senior wireman and was assigned to a U.S. Army artillery company.

2.  The Veteran's service personnel records also show that he participated in the Vietnam Counteroffensive Campaign and was awarded the Vietnam Service Medal and Vietnam Campaign Medal.

3.  The Veteran's lay statements and hearing testimony that he was exposed to significant in-service acoustic trauma during active service, including while in combat in Vietnam, are consistent with the facts and circumstances of his active service and are considered credible.

4.  Resolving any reasonable doubt in the Veteran's favor, the competent evidence indicates that his current bilateral hearing loss is related to active service.

5.  The competent evidence shows that a low back disability did not exist prior to service and was not aggravated by active service or any incident of service

6.  The competent evidence shows that the Veteran's current low back disability is not related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  A low back disability was not incurred in or aggravated by active service nor may arthritis of the low back be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1116, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  With respect to the Veteran's claim of service connection for bilateral hearing loss, given the favorable disposition of the action here, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's claim of service connection for a low back disability, the Board notes that, in letters issued in September 2005 and in July 2006, VA notified the appellant of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of this claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of this claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a low back disability.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in March 2006, the July 2006 VCAA notice letter, and in February 2007, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the September 2005 and July 2006 VCAA notice letters were issued prior to the currently appealed rating decision issued in November 2006; thus, this notice was timely.  Because the appellant's claim of service connection for a low back disability is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Although the Veteran has contended that he was treated at the VA Medical Center in Martinsburg, West Virginia, between 1981 and 1990 for his claimed disabilities, in response to a request for these records, this facility notified the RO in October 2006 that it had no such records.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred bilateral hearing loss and a low back disability during active service.  He specifically contends that in-service exposure to significant acoustic trauma while in combat in Vietnam led him to experience his current bilateral hearing loss.  He also specifically contends that he injured his low back during active service and has experienced low back problems continuously since his service separation.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system) and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  A low back disability, to include arthritis, and bilateral hearing loss are not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Clinically, the threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.

For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Court has held that lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See, for example, Gahman v. West, 13 Vet. App. 148, 150 (1999) (finding that recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (finding that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); and Crowe v. Brown, 7 Vet. App. 238 (1994) (holding that supporting medical evidence is needed to establish the presence of a pre-existing condition).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence supports granting the Veteran's claim of service connection for bilateral hearing loss.  The Veteran contends that he was exposed to significant in-service acoustic trauma during active combat service in Vietnam between February 1966 and February 1967.  The Board finds the Veteran's consistent lay statements and hearing testimony concerning his significant in-service noise exposure to be credible because they are consistent with the facts and circumstances of his honorable combat service in Vietnam.  The Board notes in this regard that a review of the Veteran's service personnel records (in this case, his DA Form 20) shows that he served with a U.S. Army artillery company in Vietnam.  His military occupational specialty (MOS) was field wireman and his principal duty in Vietnam was as a senior wireman.  He participated in the Vietnam Counteroffensive Campaign and was awarded the Vietnam Service Medal and Vietnam Campaign Medal.  This evidence corroborates the Veteran's consistent assertions and hearing testimony that he served in combat in Vietnam and was exposed to significant in-service acoustic trauma while assigned to an artillery unit during active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), Barr v. Nicholson, 21 Vet. App. 303 (2007), and Caluza v. Brown, 7 Vet. App. 498 (1995).

The competent evidence also supports the Veteran's assertions that he incurred his current bilateral hearing loss during his active honorable combat service in Vietnam.  For example, the Veteran's service treatment records show that, at his enlistment physical examination in June 1964, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
X
5
LEFT
15
0
0
X
15

He denied all relevant pre-service medical history.

At his separation physical examination in July 1967, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
X
50
LEFT
10
0
0
X
25

He denied all relevant in-service medical history.  The Veteran also signed a "Statement of Medical Condition" in August 1967 in which he confirmed that there had been no change in his medical condition since his separation physical examination.

The post-service evidence shows that, on VA examination in May 2006, the Veteran's complaints included bilateral hearing loss.  His situation of greatest difficulty was understanding speech in the presence of background noise and difficulty hearing people on his left side.  He reported serving in the U.S. Army artillery from 1964-67 and being in combat in Vietnam.  His military noise exposure included artillery, jet engines, and various gunfire.  No pre- or post-military noise exposure was reported.  The VA examiner stated that the Veteran's claims file was not available for review.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
40
50
LEFT
35
45
55
70
75

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 72 percent in the left ear.  Otoscopy was within normal limits for the left ear and partially occluding wax in the right ear "that was successfully looped."  The Veteran's right ear canal was clear post-treatment with no irritation and tympanic membrane intact.  The VA examiner opined that the Veteran's hearing loss was consistent with his noise exposure history.  Because the Veteran had limited post-military noise exposure and because his hearing loss was noticed during active service, this examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss began with his military noise exposure.  The diagnoses were mild to moderate sensorineural hearing loss in the right ear above 1000 Hertz (Hz) and mild to severe sensorineural hearing loss "across tested frequencies in the left ear."

In an August 2006 statement, the Veteran described his in-service noise exposure while on "fire support" missions in Vietnam.  

In a September 2006 addendum to the May 2006 VA examination report, the VA examiner who saw the Veteran in May 2006 for bilateral hearing loss stated that she had reviewed the Veteran's claims file.  She noted that the Veteran's bilateral hearing had been normal at his enlistment and separation physical examinations.  After reviewing the claims file, the VA examiner stated that, since the Veteran's hearing had been normal at his discharge from active service and since he had not reported any hearing loss at discharge, it was less likely than not that his bilateral hearing loss was caused by military noise exposure.

In a March 2007 letter, Bibhas C. Bandy, M.D., F.A.C.S., stated that he had evaluated the Veteran for hearing aids.  The Veteran reported to Dr. Bandy that he had been exposed to "very loud noise during his service in the Vietnam War without any ear protection.  Since then, he noticed gradual loss of hearing in both ears."  Otoscopic examination was "fairly benign."  Audiometric evaluation showed significant mid and high frequencies hearing loss in both ears which was "most likely from previous noise trauma.  There may be some superimposed hearing problem due to presbycusis."  Dr. Bandy recommended regular use of bilateral hearing aids.

In a December 2008 letter, Dr. Bandy opined that the Veteran's bilateral hearing loss "has definite correlation with his previous wartime noise exposure" while on active service in Vietnam.  

The Veteran testified at his October 2010 Central Office Board hearing that his hearing problems began during active service in Vietnam when he was exposed to loud noise from the firing of artillery shells without the use of hearing protection.  See Board hearing transcript dated October 20, 2010, at pp. 9-10.

On VA examination in July 2011, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
35
40
LEFT
25
35
50
65
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that hearing loss did not exist prior to service.  He also stated that the Veteran's bilateral hearing loss impacted the ordinary conditions of daily life and the Veteran reported trouble hearing in all situations.  The Veteran also reported that his tinnitus began during combat.  The VA examiner opined that the Veteran's tinnitus was at least as likely as not associated with his bilateral hearing loss.  He also opined that the Veteran's tinnitus was at least as likely as not associated with his active service because "Veteran reports that his tinnitus began while he was in combat."  This examiner opined further that it was less likely than not that "hearing loss and tinnitus originated" during active service because the Veteran's hearing was normal bilaterally at his separation physical examination.  The diagnoses were sensorineural hearing loss in the right ear and sensorineural hearing loss in the left ear.

The evidence shows that the Veteran currently experiences bilateral hearing loss.  He has reported consistently that he incurred this disability during active service, including as a result of his acknowledged honorable combat service in Vietnam with an artillery company.  He also testified to this effect before the Board in October 2010.  The Board has found the Veteran's lay statements and hearing testimony concerning his in-service combat experiences to be credible because they are consistent with the facts and circumstances of his service (as demonstrated by a review of his DA Form 20).  The competent evidence in this case indicates that the Veteran's current bilateral hearing loss is related to active service.  The Board recognizes that, after initially providing an opinion relating the Veteran's bilateral hearing loss to active service based on his reported in-service noise exposure, the May 2006 VA examiner reversed herself in September 2006 and concluded that the Veteran's bilateral hearing loss was less likely than not related to active service because the Veteran's hearing had been normal bilaterally at his service separation.  The Board also recognizes that the July 2011 VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to active service because his hearing had been normal bilaterally at service separation.  These findings suggest that both the May 2006 and July 2011 VA examiners found the lack of contemporaneous medical evidence corroborating the Veteran's reported in-service hearing loss to be persuasive.  The Board observes in this regard that the Court has held that the lack of contemporaneous medical evidence is not an "absolute bar" to granting service connection.  See Buchanan, 451 F.3d at 1337.  The Board already has found the Veteran's lay statements and hearing testimony concerning in-service acoustic trauma to be credible because they are consistent with the facts and circumstances of his honorable combat service in Vietnam.  The Board now finds the Veteran's lay statements and hearing testimony that he incurred bilateral hearing loss during active service to be credible as well, despite the lack of contemporaneous service treatment records demonstrating the presence of this disability during service.  

The Board also finds that the July 2011 VA examination report is less than probative on the issue of whether the Veteran's current bilateral hearing loss is related to active service because it is internally inconsistent as to the etiological origin of the Veteran's current hearing disabilities.  It is not clear why the Veteran's report of significant in-service noise exposure due to combat, which the July 2011 VA examiner acknowledged in his examination report, was found persuasive with regard to the etiological origin of the Veteran's tinnitus but not with regard to the etiological origin of his bilateral hearing loss.  The Veteran always has reported consistently that he was exposed to significant acoustic trauma while in combat in Vietnam and such exposure caused both his (service-connected) tinnitus and bilateral hearing loss.  The Board also has found these consistent lay statements to be persuasive.  It seems unlikely that, as a lay person, the Veteran would have limited his report of significant in-service acoustic trauma only to his tinnitus and not reported that such exposure also caused or contributed to his current bilateral hearing loss when he was seen on VA examination in July 2011.  The Board also notes that, in the July 2011 VA examination report, the VA examiner initially concluded that the Veteran's "hearing loss and tinnitus" were less likely than not related to active service due to the presence of normal hearing bilaterally at service separation and then subsequently concluded that tinnitus was at least as likely as not related to active service based on the Veteran's reported combat service.  It is not clear from a review of this examination report why the VA examiner's nexus opinions concerning tinnitus contradict each other.  (As noted in the Introduction, service connection is in effect for tinnitus.)  Finally, the Board notes that there is no discussion in the July 2011 VA examination report concerning the discrepancy between the Veteran's speech recognition scores obtained in May 2006 and in July 2011 although these scores improved dramatically between May 2006 and July 2011.  Given the foregoing, the Board finds that July 2011 VA examination report is less than probative on the issue of whether the Veteran's current bilateral hearing loss is related to active service.  In summary, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports granting service connection for bilateral hearing loss.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  The Veteran has contended that he incurred a low back disability during active service.  The Board notes initially that, although the Veteran has not contended specifically that in-service herbicide exposure contributed to or caused his low back disability, as noted above, a review of his service personnel records confirms that he served in-country in Vietnam between February 1966 and February 1967.  Because the Veteran's service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran's in-service herbicide exposure is presumed, as noted elsewhere, a low back disability is not among the diseases for which service connection is available on a presumptive basis due to in-service herbicide exposure.  Thus, the Board finds that service connection for a low back disability based on in-service herbicide exposure is not warranted.

The Veteran also is not entitled to service connection for a low back disability on the basis of in-service aggravation of a pre-service disability.  Although the Veteran also has not specifically contended that his low back disability existed prior to service and was aggravated (permanently worsened) by service, the competent evidence (in this case, the Veteran's service treatment records) shows that, at his enlistment physical examination in June 1964, mild scoliosis was noted in the summary of defects or diagnoses.  Clinical evaluation of the spine was completely normal, however.  No other relevant clinical findings concerning the Veteran's spine were noted at this examination.  The Veteran also denied all relevant pre-service medical history.  Because scoliosis was noted at service entrance, the Board finds that the Veteran was not accepted on to active service in sound condition.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.      

Although the Veteran was not accepted on to active service in sound condition, the competent evidence (in this case, the available service treatment records) clearly and unmistakably shows that a low back disability did not exist prior to service and did not increase in severity during active service.  The Veteran's service treatment records show that he was not treated for or diagnosed as having a low back disability at any time during active service.  The Veteran's spine was normal clinically at his separation physical examination in July 1967 and he denied all relevant in-service medical history.  

The Board finds that the evidence clearly and unmistakably shows that the Veteran's low back disability did not exist prior to service and was not aggravated by service.  This finding is based on the Board's review of all of the evidence of record pertaining to the manifestations of the Veteran's low back disability prior to, during, and subsequent to service.  The Board finds it especially significant that the Veteran denied any pre-service medical history at service entrance and, although mild scoliosis was noted, his spine was normal clinically at both his enlistment and separation physical examinations.  The Board also finds it especially significant that, when he first sought post-service treatment in July 2001 for low back complaints, he did not report - and the private physician who treated him did not indicate - any relevant in-service history of a low back disability, to include any low back disability which existed prior to service and was aggravated by service.  The Veteran subsequently testified before the Board that he experienced low back pain during active service.  As discussed above, the Court has held that lay statements alone are insufficient to overcome the presumption of soundness.  See Gahman, 13 Vet. App. at 150, Paulson, 7 Vet. App. at 470, and Crowe, 7 Vet. App. at 238.  There is no indication in the Veteran's service treatment records that any low back disability worsened during active service as a result of any acute in-service exacerbation.  See also Davis, 276 F. 3d at 1341, and Hunt, 1 Vet. App. at 292.  

The competent post-service evidence also does not support a finding that a low back disability existed prior to service and was aggravated by service.  Following his service separation in August 1967, it appears that the Veteran first sought treatment for a low back disability in approximately July 2001, or 34 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In July 2001, the Veteran's complaints included that he had been lifting a wheelbarrow 11/2 to 2 weeks earlier "when he felt a vertebra move in his low back.  He felt pain."  He had seen a chiropractor for adjustments "and he feels better in his back."  A history of back problems was noted.  Objective examination showed a straight and non-tender spine, straight leg raising on the left up to 45 degrees before subjective pain in the posterior thigh, good straight leg raising on the right, and he ambulated with a mild limp.  The assessment included low back strain.

On private outpatient treatment in January 2004, the Veteran complained of progressively worsened low back pain.  A history of low back pain "which began approximately two years ago when he was moving mulch with a wheelbarrow" was noted.  It also was noted that the Veteran "does not know what brought symptoms on recently other than overworking."  Although the Veteran had seen a chiropractor in the past, he had not seen a chiropractor in 11/2 to 2 years.  Objective examination showed a straight and non-tender spine, minimal tenderness in the right lower paravertebral muscle area with no masses, and an ability to bend down and touch the toes "with the knees only slightly bent."  X-rays of the lumbar spine showed demineralized bone with disc space narrowing at L2-3 and L5-S1 and cortical irregularities involving the anterosuperior margins of L3 and L4 "which could be developmental or secondary to old trauma."  Bone mineral densitometry of the lumbar spine showed osteopenia and no evidence of osteoporosis.  The assessment was low back pain/strain.

In December 2004, the Veteran complained of gradual onset low back pain of about 15 years duration; this pain had progressively worsened for the past 2-3 years. There had been good relief in the past from chiropractic treatment but no current relief from chiropractic treatment.  The Veteran denied any history of injury.  He rated his constant low back pain as 4/10 on a pain scale (with 10/10 being the worst pain).  There was increased low back pain with standing, lying down, and sitting.  His standing tolerance was 15-20 minutes.  His walking tolerance was less than 5 minutes and "sitting is also limited."  Physical examination showed an antalgic gait on the right, increased pain on ambulation of the heels and tiptoes, normal muscle strength of the bilateral lower extremities without spasticity, cogwheeling, atrophy, or abnormal movements, pain and limited weakness proximately of the right lower extremity, intact sensation of the bilateral lower extremities, no listing of the spine, no gross scoliosis or kyphosis, and no step-off deformity.  Range of motion testing of the lumbar spine showed full and painful extension, limited and painful flexion, painful side bending bilaterally, right greater than left, painful lateral rotation bilaterally, and lumbar extension was more painful than flexion.  There was no spinal instability.  Straight leg raising showed low back pain on the right thigh at 30-40 degrees and negative on the left.  There was mild to moderate tenderness to palpation over the mid and lower lumbar vertebral segments bilaterally, tenderness over the mid and lower facet joints bilaterally, moderate tenderness over the right sacroiliac joint area, tenderness over the pyriformis muscle on the right, and no tenderness over the trochanteric area on the right.  X-rays of the lumbar spine showed lumbar spondylosis changes at L1-2, L2-3, and probable Schorl's node in the L1 vertebral body.  The diagnoses included right lumbosacral radiculitis, right sacroiliac joint dysfunction, and lumbar spondylosis.

A private magnetic resonance imaging (MRI) scan of the Veteran's lumbar spine taken in February 2005 showed multi-level degenerative disc and facet disease, a herniated and extruded disc fragment at L4-5 on the right with minimal spine canal narrowing at L3-4, a very small asymmetric bulge or protrusion at L5-S1 abutting the thecal sac with no nerve root compression.

On private outpatient treatment later in February 2005, the Veteran complained of no improvement of his low back pain following 6 physical therapy sessions and increased pain with prolonged standing and walking.  An MRI scan of the lumbar spine was noted.  The Veteran rated his low back pain as 3-4/10 on a pain scale.  Physical examination showed limited and painful lumbar flexion, full and painful lumbar extension, painful side bending bilaterally, straight leg raising painful on the right, and an unchanged neurological examination.  The diagnoses included lumbar disc bulges L4-5, L5-S1, and extruded disc at L4-5 with contact of right L4 nerve root, rule-out right L4 radiculopathy, right lumbosacral radiculitis, lumbar spondylosis, lumbar facet joint arthropathy, and right sacroiliac joint dysfunction.

In March 2005, the Veteran's complaints included right lumbosacral radiculopathy and persistent radiation of pain to the right thigh and leg on the posterior and lateral aspects.  He rated his pain at rest as 2-3/10 on a pain scale and as 8-9/10 on a pain scale with activity.  His sleep was impaired due to his pain.  Physical examination showed a limited and painful range of motion on lumbar flexion.  Lumbar extension was full and painful.  Lateral flexion bilaterally was full and painful.  Straight leg raising was painful on the right and negative on the left.  There was pain on palpation of the right middle and lower lumbar paraspinals, tenderness over the sacroiliac joint, and a normal gait.  Nerve conduction study of the Veteran's lower extremities was normal although it was noted that it was incomplete due to the Veteran's "poor tolerance of the needle exam."  The diagnoses included herniated extruded disc at L4-5 with contact of the right L4 nerve root and small disc herniation at L5-S1, right lumbosacral radiculitis, mild lumbar spinal canal stenosis, right sacroiliac joint dysfunction, and lumbar facet joint arthropathy.

The Board finds that there is clear and unmistakable (obvious or manifest) evidence of record showing that a low back disability did not exist prior to service and was not aggravated by service.  There is no competent evidence contemporaneous to the Veteran's service or in the decades since his service separation which indicates otherwise.  Because there is clear and unmistakable (obvious or manifest) evidence that the Veteran's low back disability did not exist prior to service and was not aggravated by service, the Board finds that aggravation of an alleged pre-service low back disability may not be conceded and the presumption of in-service aggravation of a pre-existing low back disability is rebutted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Thus, the Board finds that service connection for a low back disability is not warranted on the basis of in-service aggravation.

The Veteran also is not entitled to service connection for a low back disability on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran alternatively contends that he incurred his current low back disability during active service.  Despite the Veteran's lay assertions and hearing testimony to the contrary, the competent evidence shows that he was not treated for or diagnosed as having a low back disability at any time during active service.  As noted elsewhere, the Veteran's spine was normal clinically at his entrance and separation physical examinations.  And, as also noted elsewhere, it appears that, following his service separation in August 1967, he first was treated for a low back disability in July 2011, approximately 34 years later.  See Maxson, 230 F.3d at 1333.  The Board finds it especially significant that, when the Veteran began receiving treatment in 2001 and again in 2004 for low back problems, he did not report - and the private physicians who treated him did not indicate - any history of low back disability during active service.  The competent evidence shows instead that the Veteran related his post-service low back problems to injuries sustained while pushing a wheelbarrow in July 2001.  In December 2004, the Veteran also reported that his history of low back pain only went back 15 years (or to 1989, more than 2 decades after his service separation in 1967) and denied any history of back injury.

The competent post-service evidence also indicates that, although the Veteran currently experiences a low back disability, it is not related to active service.  In addition to the evidence discussed above, the Veteran testified at his October 2010 Board hearing that he had experienced low back pain but had not been treated for this complaint during active service.  See Board hearing transcript dated October 20, 2010, at pp. 3.  He also testified that he first had gone to see a physician for help with his low back pain in approximately 2001.  Id., at pp. 3-4.

On VA examination in July 2011, the Veteran complained of low back pain since "having to carry 150-175 lbs" and injuring his low back while on active service in Vietnam.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He also reported that his low back problems had begun in 1969 or 1970.  He stated that, while walking, he "would feel [his] back go out of place" and experienced "constant pain all the time."  He experienced severe flare-ups of low back pain weekly which lasted for hours.  He would have to go sit down during flare-ups.  A history of decreased motion, stiffness, weakness, spasms, and spine pain mid-way to the tip of the spine was reported.  He described his low back pain as sharp, stabbing, moderate, constant, daily, and without radiation.  There were no incapacitating episodes reported.  The Veteran was able to walk 1/4 mile with a cane which he used "outside of the home only."  He could sit or stand for 20 minutes before having to change positions.  

Physical examination of the spine in July 2011 showed a stooped posture, a forward-leaning head, an S-shaped curvature to the thoracolumbar spine, an antalgic gait, scoliosis, pain on motion, weakness, and tenderness of the thoracolumbar sacrospinalis muscles bilaterally, objective evidence of pain on motion, additional limitation of motion with repetitive motion due to pain, normal reflexes and sensation, 4/4 motor strength, normal muscle tone, no muscle atrophy, and subjective complaints of significant pain on palpation of the lumbar spine and during all range of motion testing.  X-rays of the lumbar spine showed evidence of significant degenerative disc disease with disc space loss and osteophytes from L2 down to S1, moderate bilateral degenerative facet disease at L4-5 and L5-S1.  X-rays of the thoracic spine showed evidence of mild to moderate degenerative disc disease throughout with mild disc space loss and small osteophytes and moderate convex scoliosis of the upper thoracic spine measuring 20 degrees to the left.  

Following VA examination in July 2011, the VA examiner opined that it was less likely than not that the Veteran's scoliosis was caused or aggravated by active service.  The rationale for this opinion was based on a review of current medical literature concerning scoliosis and a review of the claims file which did not show any scoliosis on the Veteran's separation physical examination or on subsequent physical examinations, although mild scoliosis was noted at the Veteran's enlistment physical examination.  The VA examiner explained that the Veteran would have experienced very low to no progression of his mild scoliosis.  This examiner also opined that it was less likely than not that the Veteran's osteopenia was caused or aggravated by active service.  The rationale for this opinion was based on a review of current medical literature and a review of the claims file which showed no diagnosis of osteopenia in the Veteran's service treatment records.  The rationale also was based on the fact that there were many disease entities which could cause osteopenia "so the mere finding of radiolucent bone does not make this an automatic diagnosis."  This examiner also noted that there was no support in the claims file for the Veteran's assertion that wear and tear on his lumbosacral spine during active service caused his current osteopenia.  The VA examiner finally opined that the Veteran's degenerative disc disease of the lumbosacral spine was not caused or aggravated by active service.  The rationale for this opinion was based on a review of medical literature concerning degenerative disc disease and a review of the claims file which showed no chronicity of the Veteran's low back complaints between 1967 and 2001.  This examiner noted in this regard that no back disability had been diagnosed at the Veteran's separation physical examination.  The diagnoses were mild to moderate scoliosis of the thoracolumbar spine, osteopenia, and multi-level degenerative disc disease.

The Board acknowledges the Veteran's assertions and hearing testimony that he incurred a low back disability during active service.  The competent evidence (in this case, VA and private outpatient treatment records and examination reports) does not support these assertions and hearing testimony, however.  The Veteran's service treatment records show only that he denied all relevant pre-service medical history, to include any prior low back disability, and his spine was normal at his enlistment physical examination.  These records also show no diagnosis of or treatment for any low back disability during active service, including as a result of any in-service injury (as the Veteran subsequently asserted to his post-service treating physicians).  The VA examiner provided a comprehensive opinion in July 2011 that the Veteran's current low back disability (which was variously diagnosed as mild to moderate scoliosis of the thoracolumbar spine, osteopenia, and multi-level degenerative disc disease) was not related to active service.  There is no competent contrary opinion of record which supports granting service connection for a low back disability.  Thus, the Board finds that service connection for a low back disability is not warranted.

The Board finally finds that service connection for arthritis of the low back is not warranted on a presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 3.309.  The competent evidence does not show that the Veteran was diagnosed as having or treated for arthritis of the low back during service or within the first post-service year (i.e., by August 1968) such that service connection for arthritis of the low back is warranted on a presumptive service connection basis as a chronic disease.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The VA examiner specifically opined in July 2011 that there was no documentation in the record of any low back arthritis within the first post-service year.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a low back disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the low back (low back pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a low back disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a low back disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that this disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a low back disability.  Specifically, the service separation examination report reflects that the Veteran was examined and his spine was found to be clinically normal.  As discussed above, there was no in-service history reported or clinical finding obtained at the Veteran's separation physical examination regarding the mild scoliosis previously noted at his enlistment physical examination.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  The Veteran also certified in August 1967 that there had been no change in his medical condition between his separation physical examination in July 1967 and his actual date of discharge from service.

The post-service medical evidence does not reflect complaints or treatment related to a low back disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1967) and initial reported symptoms related to a low back disorder in 2001 (a 34-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought to establish medical care with a private physician after service in July 2001, he did not report the onset of low back symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead that his low back pain had begun after lifting a wheelbarrow 11/2 to 2 weeks earlier.  In December 2004, the Veteran also reported that his history of low back pain only went back 15 years (or to 1989, more than 2 decades after his service separation in 1967) and denied any history of back injury.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim he reported that his low back pain had begun during service.  He subsequently reported on private outpatient treatment that his low back pain had begun either in 1989 or in 2000-2001.  On VA examination in July 2011, he dated his low back pain to active service and/or to 1969-1970 (2-3 years after his service separation).  It is not clear whether the Veteran has contended that he incurred his current low back disability as a result of an in-service injury because he has contended both that he injured his low back during active service and also denied any history of injury.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a low back disability is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


